Citation Nr: 0106031	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-21 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service from January 1955 to January 
1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision issued by the 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that rating decision, the RO 
denied the reopening of the appellant's claim of entitlement 
to service connection for multiple sclerosis, as well as his 
claim of entitlement to service connection for the residuals 
of a subarachnoid block.  While the notice of disagreement 
and the statement of the case addressed both issues, the 
October 1999 VA Form 9 substantive appeal only addressed the 
new and material evidence issue.  Therefore, the only issue 
on appeal in this case is the issue listed on the title page.

By letter dated January 10, 2000, the appellant was informed 
that his appeal was being certified to the Board.  On October 
2, 2000, the Board received additional evidence from the 
appellant.  At the same time, a motion for the submission of 
evidence beyond the permitted 90-day period was submitted; 
that motion was granted on October 12, 2000.  Although a 
waiver of initial review of this evidence by the RO was not 
requested, in light of the Board's decision on appeal, a 
remand pursuant to 38 C.F.R. § 20.1304 is not necessary.


FINDINGS OF FACT

1.  Service connection for multiple sclerosis was denied by 
the RO in a rating decision in December 1966.  An appeal to 
the Board was not perfected as to that rating decision and 
hence, the denial became final.

2.  Evidence submitted since the December 1966 rating 
decision included private treatment reports dated from 1957 
to 1985 and the October 2000 medical opinion of a private 
physician, who with benefit of review of the evidence in the 
claims file, to include the service medical records, opined 
that the appellant's in-service treatment in 1956 optic 
neuritis of the right ear and post-service treatment in 1963 
and 1964 for unusual hearing symptoms and lower extremity 
numbness were early manifestations of his later-diagnosed 
multiple sclerosis.

3.  There is no other evidence of record which competently 
(i.e., contrary medical opinion by equivalent specialists) 
rebuts the findings and conclusions reflected in the October 
2000 medical opinion.


CONCLUSIONS OF LAW

1.  The December 1966 rating decision is final.  38 U.S.C.A. 
§ 7105(a) (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  Evidence submitted since the December 1966 rating 
decision is new and material, allowing the Board to reopen 
and review the appellant's claim of service connection for 
multiple sclerosis.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2000).

3.  Multiple sclerosis was incurred within the seven-year 
presumptive period after service.  38 U.S.C.A. §§ 1131, 1137, 
5107(b) (West 1991); 38 C.F.R. §§ 3.307(a), 3.309(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Governing statutory and regulatory provisions stipulate that 
unappealed decisions of the RO and decisions of the Board are 
final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 3.156 
(2000).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  See Colvin v. Derwinski, 1 Vet. App. 171 
(1990); see also Evans v. Brown, 9 Vet. App. 273 (1996) 
(question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of claim).

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  Evidence is material if it "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans, 9 Vet. App. at 284 (1996).

Service connection for multiple sclerosis was the subject of 
an unfavorable rating decision by the RO in December 1966.  
Since the appellant did not appeal this decision, it became 
final by operation of law.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. § 20.1103 (2000).

The evidence considered by the RO in 1966 included the 
service medical records and the report of a VA compensation 
examination conducted in November 1966.  The service medical 
records were negative for a diagnosis of multiple sclerosis.  
The VA examination of November 1966 resulted in a diagnosis 
of multiple sclerosis.  However, the RO denied the claim 
because the aforementioned diagnosis did not fall within the 
seven-year presumptive period provided by regulation 
(38 C.F.R. §§ 3.307, 3.309)

Evidence submitted since the December 1966 rating decision 
included private treatment reports dated from 1957 to 1985, 
which denoted treatment in 1963 for symptoms of unusual 
hearing of a possible neurologic origin and treatment in 1964 
for numbing in the left arm and thumb and in the right leg; 
the report of a VA examination conducted in May 1999, which 
denoted a diagnosis of multiple sclerosis; and, the report of 
an October 2000 medical opinion of a neuro-radiologist, Dr. 
C. N. Bash, M.D., who with benefit of review of the evidence 
in the claims file, to include the service medical records, 
opined that the appellant's in-service treatment in 1956 
optic neuritis of the right ear and post-service treatment in 
1963 for unusual hearing symptoms were early manifestations 
of his later-diagnosed multiple sclerosis.

Based on these reports, read together with the balance of the 
evidence, the Board finds that under the more relaxed new and 
material standard set forth under Hodge and its progeny, this 
claim now deserve further consideration on a de novo basis.  
Fossie v. West, 12 Vet. App. 1 (1998).  Specifically, the 
Board finds that this evidence is "new" because it was not 
previously reviewed by the RO in connection with its original 
denial of the claim in 1966, and material because it provides 
reasonable inference that manifestations of multiple 
sclerosis had their onset within the seven-year presumptive 
period after service.  On this point, the Board must emphasis 
that the new-and-material-evidence standard does not require 
the appellant to prove his claim; to the contrary, evidence 
is new and material if it "bears directly and substantially 
upon the specific matter under consideration, . . . and which 
by itself or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  In this case, the newly assembled evidence 
satisfies this regulatory criteria.

A merits-based review of a claim requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  To this end, the Board 
must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Under pertinent law and VA regulations, service connection 
may be granted if the facts, shown by the evidence, establish 
that a disease or injury resulting in disability was incurred 
coincident with service in the Armed Forces, or if pre-
existing such service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2000).  Service connection may also be granted for 
certain enumerated chronic diseases on a presumptive basis, 
including multiple sclerosis, if manifestations of such 
diseases are shown to be present to a degree of 10 percent or 
more within seven years after service.  38 C.F.R. §§ 3.307, 
3.309 (2000).  Alternatively, with respect to any disease, 
service connection may be granted if all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

The Board concludes that the evidence supports a grant of 
service connection for multiple sclerosis.  When read 
together with the service medical records and the private 
treatment reports dated in 1963-64, Dr. Bash's report of 
October 2000 provides sufficient proof that the appellant's 
multiple sclerosis had its onset during the presumptive 
seven-year period after service.  The above-cited May 1999 VA 
examination provides a sufficient basis to show that the 
appellant currently has this disorder.  Regarding its 
etiology and manifestations, Dr. Bash's medical opinion 
reflects the following, in pertinent part:

The patient presents a history of early, 
undiagnosed MS [multiple sclerosis] 
symptoms consistent with the nature of 
the disease.  Early symptoms are often 
mild or temporary and often do not result 
in the patient seeking care.  At other 
times, a patient presents symptoms 
without an obvious etiology to a 
physician, but the diagnosis is not made 
because the disease is difficult to 
diagnose.  It is the pattern of episodic 
symptoms affecting different places in 
the neurologic system at different times 
that presents the pattern eventually 
leading to a diagnosis.  MS has a 
predilection for the optic nerve.

Often MS first presents symptoms of optic 
neuritis.  In this patient's Army service 
record a significant decrease in visual 
acuity was noted near the time of his 
release.  The patient stated he had 
symptoms of episodic numbing of the body, 
feet and hands for years following 
service.  The patient was seen for an 
unusual hearing problem in May 1963 that 
was then suspected to be of neurologic 
etiology.  In April 1964 he was seen for 
numbing of his left arm and thumb in a 
pattern that does not follow the 
distribution of a single nerve.  In June 
1964 the patient was seen for an episode 
of numbing of the right leg with a 
history of a prior episode affecting the 
left leg.  By April 1966 the patient was 
referred to a neurologist and diagnosed 
with MS by May 1966.

In summary, it is my opinion that this 
patient's episode of unusual hearing 
symptoms that presented in May 1963 was 
an early manifestation of his MS.  It is 
also my opinion that the deterioration in 
visual acuity in his right eye noted in 
November 1956 was as likely as not an 
early symptom of his MS.

The Board finds that Dr. Bash's medical opinion, which 
clearly places disabling, treatable manifestations of the 
condition within the seven-year presumptive period, is 
sufficient to establish service connection as the appellant 
was separated from service in January 1957.  It is 
significant that the aforementioned medical opinion was based 
on a review of the evidence in the file, which included the 
service medical records and the private treatment records 
dated from 1957 to 1985.  Although a diagnosis of the 
appellant's multiple sclerosis is not shown by the record to 
have been made until 1966, or in other words, until after 
expiration of the presumptive period, the Board finds that 
the medical opinion of Dr. Bash now provides an approximate 
balance of evidence for and against the claim which requires 
that the benefit of the doubt be accorded to the appellant.  
Accordingly, as there is no other evidence of record which 
competently rebuts this opinion and finding none, the Board 
concludes that service connection is warranted on a 
presumptive basis for multiple sclerosis.  38 U.S.C.A. 
§§ 1131, 1137, 5107(b); 38 C.F.R. §§ 3.307(a), 3.309(a).


ORDER

Service connection for multiple sclerosis is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

